PER CURIAM.
Julio Cesar Perez (“the defendant”) appeals from the denial of a motion for additional jail credit, which we treat as the denial of a motion under Florida Rule of Criminal Procedure 3.800. We affirm in part, and reverse in part.
The defendant asserts that the trial court erred in calculating the credit for time served (“CTS”) when he was sentenced. In connection with his plea, the defendant agreed to CTS from February 5, 2009, to November 10, 2009. The sentence provides for 246 days of CTS. The defendant contends that he should have been awarded 309 days. The proper calculation is 277 days. Thus, the trial court erred in calculating the defendant’s CTS.
The defendant also contends that the trial court erred in not awarding CTS for the time served in 2008. The CTS ac-knowledgement form the defendant signed *593clearly shows that he would not be awarded CTS for 2008. Therefore, the trial court properly excluded the 2008 CTS.
Accordingly, we affirm the trial court’s denial of CTS for 2008, but reverse and remand for correction of the sentence to 277 days CTS.
Affirmed in part, reversed in part, and remanded for correction of sentence.